Citation Nr: 1536511	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-13 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a headache disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for a chronic sinus disability.

3.  Entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to VA medical treatment for an acquired psychiatric disorder under the provisions of 38 U.S.C.A. § 1702 (2014).

5.  Entitlement to an evaluation in excess of 60 percent for bronchial asthma.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2013, the Veteran testified at a travel board hearing.  A transcript of that hearing is of record.  At that time he was represented by an attorney.  That attorney has lost his authority to represent parties before the VA.  The Veteran was notified and offered an opportunity to appoint a new representative.  No action was taken by the Veteran and he is now considered to be representing himself in the course of this appeal.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issues of entitlement to service connection for a chronic sinus disability and an acquired psychiatric disability, entitlement to an evaluation in excess of 60 percent for bronchial asthma, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A claim for service connection for headaches as residuals of a concussion was denied by an April 1986 rating decision that was not appealed.

2.  Evidence submitted subsequent to the April 1986 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's chronic headaches are as likely as not due to an in-service head injury.

4.  The Veteran did not serve during World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The April 1986 rating decision which denied a claim for service connection for headaches as residuals of a concussion is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received since the April 1986 rating decision, and the claim of entitlement to service connection for a chronic headache disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all doubt in the Veteran's favor, a chronic headache disability was incurred during active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for entitlement to VA medical treatment for an acquired psychiatric disorder under the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. § 3.2 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been received to reopen the claim of service connection for a chronic headache disability as well as entitlement to service connection for a chronic headache disability, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

With respect to the issue of entitlement to VA medical treatment for an acquired psychiatric disorder under the provisions of 38 U.S.C.A. § 1702, the Board may proceed with the issue on appeal at this time without reviewing the provisions of the VCAA.  The United States Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  That court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).


New and Material Evidence

A claim for service connection for headaches as residuals of a concussion was denied by an April 1986 rating decision that was not appealed.  The April 1986 rating decision denied service connection for headaches on the basis that the headaches for which the Veteran was treated in military service, apparently secondary to his head injury, were acute and transitory in nature with no residual disability and were not shown to be related to the headaches claimed on his VA physical examination in January 1986.  

The Veteran's application to reopen his claim of service connection for headaches was received in July 2010.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly received evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received subsequent to the April 1986 rating decision includes an April 2013 medical opinion by Dr. Beam, the Veteran's treating physician, which states that it is at least as likely as not that the Veteran's headaches were a result of the concussion/traumatic brain injury that he sustained while on active duty as a result of an assault/mugging that occurred in May 1984.  

Since the April 1986 rating decision, the Board finds that evidence received is new and material as it relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current headache disorder related to an incident in service.  Accordingly, the Board finds that the evidence received subsequent to April 1986 rating decision is new and material and serves to reopen the claim.


Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In this case, service treatment records indicate that the Veteran had a mid-frontal headache after being assaulted in May 1984.  The record indicates that the Veteran suffered facial contusions of the forehead, bridge of noise, upper lip, and right cheek.  Assessment was status post closed head trauma with concussion.  

The Veteran underwent VA examination in January 1986 for headaches.  At that time, the Veteran reported headaches occurring on a monthly basis starting on the top of his head and spreading throughout.  Assessment included subjective residuals of head injury.  

As noted above, an April 2013 medical opinion by Dr. Beam states that it is at least as likely as not that the Veteran's headaches were a result of the concussion/ traumatic brain injury that he sustained while on active duty as a result of an assault/mugging that occurred in May 1984.  Dr. Beam noted that the Veteran had continued to suffer from headaches since that time.  Headache questionnaire completed by Dr. Beam indicates location of typical head pain to be both sides of head as well as pain in face and forehead with sinus pressure.  Dr. Beam noted that loss of consciousness may or may not occur and that post-concussion headaches were due to a functional disturbance rather than structural damage.

The record demonstrates a link between the Veteran's current headaches and the in-service head injury.  The Board also finds that the Veteran has reported a competent and credible history of chronic headache symptoms since active duty service.  
Although the record contains some evidence against the claim, such as denials of headaches by the Veteran during some medical assessments, the Board finds that the evidence is at least in equipoise regarding service connection and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

38 U.S.C.A. § 1702

Under 38 U.S.C.A. § 1702(a) , any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  In January 2008, 38 U.S.C.A. § 1702(b) was added via Public Law 110-181, and provides that any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War. 

In this case, as noted above, the Veteran served on active duty from December 1980 to August 1985.  As such, he did not serve during World War II (December 7, 1941 through December 31, 1946; the Korean conflict (June 27, 1950 through January 31, 1955); the Vietnam era (February 28, 1961 through May 7, 1975); or the Persian Gulf War (August 2, 1990 though a date to be prescribed by Presidential proclamation or law).  

Therefore, the Veteran is not entitled to VA medical treatment for psychosis under either 38 U.S.C.A. § 1702(a) or (b).  The claim must be denied based on a lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.


ORDER

New and material evidence having been received, the claim for entitlement service connection for a chronic headache disability is reopened.

Entitlement to service connection for a chronic headache disability is granted.

Entitlement to VA medical treatment for an acquired psychiatric disorder under the provisions of 38 U.S.C.A. § 1702 is denied.


REMAND

The Veteran seeks service connection for a chronic sinus disability and an acquired psychiatric disability.  In addition, the Veteran seeks an increased evaluation for his service-connected asthma and a TDIU.    

Initially, the Board notes that the Veteran's prior attorney has identified additional VA records from Pittsburgh Health Care System dated March 2012 to January 2013.

With respect to the issue of entitlement to service connection for a chronic sinus disability, service treatment records include complaints of sinus congestion.  Private medical record dated in October 2012 includes a diagnosis of chronic sinusitis with vocal cord dysfunction.

The Veteran underwent VA examination in February 2013 at which time he was diagnosed as having sinusitis and rhinitis.  After review of the claims file, the examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  Essentially the examiner, a nurse practitioner, noted that asthma was a condition that affects the airways which are tubes that carry air into and out of lungs and that people who have asthma have inflamed airways but that the airways affected do not affect the sinuses which are part of the sinus cavities.  The examiner noted that asthma was not related to a causative factor for sinusitis.  The examiner noted that x-rays did not reveal evidence of chronic sinusitis and that the sinusitis claimed by the Veteran would most likely be secondary to diagnosed allergic rhinitis.

The Board finds that the current record is inadequate for adjudication purposes.  Thus, it is the Board's opinion that an additional examination should be conducted to determine whether the Veteran's a diagnosis of recurrent/chronic sinusitis or rhinitis is related to the symptoms experienced during his active duty service.

With respect to the issue of entitlement to an acquired psychiatric disability, service treatment records indicate complaints of increased stress and anxiety including when flying.  

The Veteran underwent a private psychological assessment in January 2011 at which time he was diagnosed as having dysthymic disorder and undifferentiated somatoform disorder.  

An October 2011 private Neuropsychiatric Assessment report concluded that assessment of diffuse and severe memory impairment tend to indicate Persistent Post-concussive Syndrome with a reasonable degree of neurological certainty and that the Veteran's severe and diffuse memory impairment persists years after the mugging indicates its permanence resulting in a very guarded prognosis for competitive employment.  In addition, the neuropsychologist noted that the Veteran manifests depressive symptomatology.  

Of record is a February 2012 VA opinion which notes that complaints of anxiety spectrum symptoms were in the context of situational stressors including the Veteran's apprehension about flying, work stressors, and impending discharge.  The examiner noted that there was no indication in the claims file that the Veteran was ever diagnosed with any Axis I psychiatric disorder per DSM-IV.  The examiner noted further that it appeared that the Veteran's reports of anxiety spectrum symptoms predated his military service time as documented by a treatment note in the claims file.  Regarding the Veteran's diagnosis of Asperger's syndrome, it was noted that this is a developmental disorder with onset during childhood and, therefore, was unrelated to military service.  The examiner noted that there was no indication that any psychiatric condition was aggravated by military service.  Lastly, the examiner noted that there was no Axis I psychiatric diagnosis which was due to or caused by service-connected asthma and explained that there was no scientific or research literature indicating that the medical condition of asthma caused depression or anxiety.

The Board finds that the current record is inadequate for adjudication purposes.  Thus, it is the Board's opinion that an additional examination should be conducted to determine whether the Veteran has a current psychiatric diagnosis which is in any way related to the symptoms experienced during his active duty service.

With respect to the issue of entitlement to an evaluation in excess of 60 percent for bronchial asthma, at the September 2013 Travel Board hearing, the Veteran's attorney argued that his asthma has worsened and that his reading were down as low as 35 to 46, but mostly under 40.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination to assess the severity of his service-connected asthma in September 2011.  Thus, the Veteran should be provided an opportunity to report for a current VA examination to ascertain the current status of his service-connected bronchial asthma.
  
Finally, the Board finds the claim for TDIU is inextricably intertwined with the claims for service connection and increased rating being remanded in this decision as well as the claim granted herein (service connection for a chronic headache disability) and the adjudication of the TDIU claim may depend on the outcome of these claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his a sinus or psychiatric disorder as well as service-connected headache and asthma disabilities that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, in addition to VA treatment records from Pittsburgh Health Care System dated from March 2012 to the present, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA Ear, Nose, and Throat (ENT) examination.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should determine if the Veteran has a diagnosis of chronic sinusitis and/or allergic rhinitis and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way (caused by or aggravated by) to

* the Veteran's active duty service to include symptoms documented during such service 
OR
* service-connected disability.  

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded a VA psychiatric examination.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not that any such psychiatric disorder is related in anyway to (caused by or aggravated by) 

* the Veteran's active duty service to include symptoms documented during such service 
OR
* service-connected disability.  

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran should be afforded a VA pulmonary examination.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating bronchial asthma, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  

The examiner should note all relevant pathology and functional impairment; and all indicated tests should be conducted, including pulmonary function tests.   If there is a disparity between the results of different PFTs (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of severity would differ depending on which test result is used, please state which test result most accurately reflects the level of disability.  A complete rationale for any opinions expressed must be provided. 

5.  If additional VA examination of service-connected disorders is required to adjudicate the TDIU issue, such examination should be conducted.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


